Citation Nr: 1226343	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression, for the period prior to October 16, 2009.

2.  Entitlement to an increased in excess of 20 percent for spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression, for the period since October 16, 2009.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease and Achilles enthesopathy, residual of a right ankle sprain.
 
4.  Entitlement to an initial compensable disability rating for residuals of a left ankle sprain, for the period prior to October 16, 2009.

5.  Entitlement to an increased, staged disability rating for residuals of a left ankle sprain in excess of 10 percent, for the period since October 16, 2009.

6.  Entitlement to an initial disability rating in excess of 10 percent chondromalacia patella, plica syndrome, and degenerative joint disease of the right knee.

7.  Entitlement to an initial disability rating in excess of 10 percent for bilateral maxillary sinusitis.

8.  Entitlement to an initial compensable disability rating for hypertension.

9.  Entitlement to an initial compensable disability rating for residuals, status-post right inguinal hernia surgery.

10.  Entitlement to an initial compensable disability rating for left varicocelectomy with associated fertility problems.

11.  Entitlement to service connection for loss of vision.

12.  Entitlement to service connection for bicipital impingement syndrome of the right shoulder.

13.  Entitlement to service connection for a right wrist disability.

14.  Entitlement to service connection for a dental disability.

15.  Entitlement to service connection for corns of the feet.

16.  Entitlement to service connection for a left ear disability (not hearing loss).

17.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Subsequently, in an April 2010 rating decision, the RO granted an increased, 10 percent evaluation for the Veteran's spinal stenosis and residuals of a left knee sprain, effective October 16, 2009.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. The Board acknowledges that additional VA medical records were associated with the Veteran's Virtual VA file, but that these records are not pertinent to the issues being adjudicated herein.  

Unfortunately, still further development is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection for a right shoulder disability, a right wrist disability, and a prostate disability, as well as his claims for increased disability evaluations of his spinal stenosis and left ankle since October 2009, and his right ankle, right knee, hernia residuals, sinusitis, hypertension, and left varicocelectomy.  Regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.



FINDINGS OF FACT

1.  Throughout the rating period prior to October 16, 2009, the Veteran's spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression was manifested by complaints of pain with some limitation of motion but no competent clinical evidence of neurological impairment.

2.  Throughout the rating period prior to October 16, 2009, the Veteran's residuals of a left ankle sprain has not been manifested by limitation of motion; there is also no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus. 

3.  The preponderance of the evidence is against a finding that the Veteran's loss of vision in both eyes is causally or etiologically related to active service.

4.  There is no evidence of a dental disability which is related to his military service.

5.  There is no evidence of a left ear disability which is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for Veteran's spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression, for the period prior to October 16, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, DC's 5235 - 5243; 4.124a, DC's 8520, 8620 (2011).

2.  The criteria for a compensable disability rating for residuals of a left ankle sprain, for the period prior to October 16, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

3.  A disability manifested by loss of vision was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A dental disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  A left ear disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Spinal Stenosis

The diagnostic code criteria pertinent to rating spinal disabilities are codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 through 5243.  All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.  § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

There is a preponderance of the competent clinical evidence of record against an evaluation in excess of 10 percent for the disability at issue based on incapacitating episodes of intervertebral disc syndrome because the Veteran does not have any disc disease.  Furthermore, the record does not demonstrate any incapacitating episodes requiring bed rest by a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is against an evaluation in excess of 10 percent for the disability at issue based on the general rating formula for disease or injury of the spine.  Indeed, the Veteran's thoracolumbar strain was productive of no worse than forward flexion to 90 degrees at his August 2007 VA examination; extension was to 35 degrees and lateral rotation and flexion were to at least 35 degrees.  Likewise, there was no evidence of weakness, tenderness, guarding, or atrophy.  VA outpatient records dated in September 2008 and January 2009 did not show any complaints of back pain, and upon examination range of motion was full, gait was normal, and there were no spasms.  Further, there has been no finding of favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for his service-connected spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression for the rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA examination reports indicated that he had pain upon range of motion testing, but that there was no evidence of incoordination, weakness, or fatigability, and the Veteran has normal reflexes bilaterally throughout the rating period.  And, to the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the Veteran's current rating is based on his objectively demonstrated reduced motion; the August 2007 VA examination report indicates that the Veteran complained of pain, but physical examination did not demonstrate any overt limitations in response to pain.  Therefore, there is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating; the evidence reveals a disability picture most approximating a 10 percent evaluation, even with consideration of whether there was additional functional impairment due to DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for the orthopedic manifestations of his service-connected spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The medical evidence demonstrates that the Veteran's neurologic evaluations at his VA examination and upon VA treatment (see VA treatment record dated September 2008) were negative, and do not allow for a finding of neurologic manifestations of the Veteran's service-connected spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression.  Thus, he is not entitled to a separate, compensable rating under DC 8520, 8521, 8524, 8525, or 8526.

Left Ankle

The Veteran is rated for his residuals of a left ankle sprain pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5271; he receives a noncompensable disability evaluation for his ankle for the period prior to October 16, 2009.  Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned where there is moderate limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent disability evaluation is warranted where there is marked limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture is most consistent with the currently assigned noncompensable disability evaluations for the rating period prior to October 16, 2009, and that an increased disability evaluation is not warranted.  The objective clinical evidence of record for the entire rating period on appeal does not show that the Veteran had moderate limitation of motion of his left ankle.  Significantly, the Veteran's August 2007 VA examination showed that the Veteran had range of motion of the left ankle from zero (0) to 45 degrees in plantar flexion, with dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71, Plate II (full range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion).  At the examination, there was no ankylosis, tendon abnormality, or unstable ligaments; his left ankle disability was not productive of deformity or swelling of the ankle joint.  Therefore, the Board finds that the Veteran's left ankle symptomatology for the rating period prior to October 16, 2009 most closely fits within the criteria for the currently assigned noncompensable disability evaluation.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for either rating period.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's left ankle.  Likewise, under Diagnostic Code 5272, is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint for the left ankle.  Further, the findings do not warrant evaluations under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, nor is there evidence of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a higher schedular rating.

In concluding that the Veteran is not entitled to an increased disability evaluation for the rating period prior to October 16, 2009, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his left ankle on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains of pain, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joint.  Further, the current disability evaluations contemplate the Veteran's complaints of pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his residuals of a left ankle sprain.

Additional Considerations

The Board also considered the Veteran's statements that spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression and residuals of a left ankle sprain are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that a higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression and residuals of a left ankle sprain were worse than evaluated for the period prior to October 16, 2009.  The Veteran also complained of an increase in his symptoms in multiple statements. However, the VA examiners found that the Veteran's service-connected right spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression and residuals of a left ankle sprain were as previously characterized and was productive of no more than mild effects on his activities of daily living, providing highly probative evidence against these claims.

Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression and residuals of a left ankle sprain were provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression and residuals of a left ankle sprain are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluations are in excess of the symptomatology demonstrated upon examination.  Of note, the Board notes that the Veteran receives a 10 percent evaluation for range of motion of his lumbar spine, despite it not having been demonstrated upon VA examination; the Veteran receives a noncompensable evaluation for his left ankle due to the absence of objective demonstration of symptomatology upon evaluation.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria more than address the Veteran's impairment prior to October 16, 2009.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

The Board acknowledges that the Veteran's service medical records show that the Veteran was treated for conjunctivitis of the eyes in July 2002, but notes that the Veteran did not have loss of vision.  The Veteran's service treatment records also show treatment for left ear pain, but that the Veteran denied trauma, discharge, and tinnitus.  The Veteran was not treated for a dental disability.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

The Board also acknowledges that the Veteran reported complaints of decreased vision, a left ear disability, and a dental disability upon VA examination immediately following his service.  However, at the Veteran's August 2007 VA examinations, the VA examiners found that the Veteran had refractive error, but no disability manifested by decreased vision; there was also no evidence of a left ear disability or a dental disability.  In particular, the August 2007 VA eye examiner found that there was no evidence of eye disease or injury; the Veteran was diagnosed with refractive error due to myopia, astigmatism, and presbyopia, and the VA examiner concluded that the Veteran's complaints of decreased vision were caused by his refractive error.  See 38 C.F.R. § 3.303(c) (refractive error of the eye is a congenital defect, and as such, is not a disease or injury within the meaning of applicable legislation).  The August 2007 VA ear disease examiner noted that the Veteran reported a history of left ear pain, without tinnitus, vertigo, or discharge; there was no evidence of deformity of the auricle, and that his external canal tympanic membrane, tympanum, and mastoids were normal.  The August 2007 VA general medical examiner also noted that the Veteran had normal teeth, in good repair, with normal mouth, tongue, uvula, palate, and tonsils.  As such, there is no evidence of current eye, left ear, or dental disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, which the Board finds to be the key issue in this case, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the evidence in support of the Veteran's claims consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his vision, left ear, and dental symptoms, but not to provide a diagnosis or link his symptoms to his service.  

Based on the above, the Board finds the Veteran's history of relating his claimed loss of vision, left ear disability, and dental disability to his service is not credible.  During service, he made complaints related to his eyes and left ear, but he had no related complaints at the time of his service separation examination, and there was no evidence of related, chronic disabilities during or after service.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection, and the Veteran does not allege that his loss of vision, left ear disability, and dental disability are related to an in-service combat event.  See 38 U.S.C.A.  § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not have loss of vision, a left ear disability, or a dental disability attributable to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in July 2007 and October 2008 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, a May 2011 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran was examined by VA in 2007 in connection with his claims.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues on appeal.  The examination report contain all the findings needed to evaluate the Veteran's claims, including the Veteran's history and physical evaluation to determine the nature and etiology of any eye, dental and left ear disabilities, as well as the findings needed to evaluate the Veteran's spinal stenosis and left ankle disability for the period prior to October 16, 2009, including consideration of functional impairment.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  





ORDER

Entitlement to an initial disability rating in excess of 10 percent for spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression, for the period prior to October 16, 2009, is denied.

The claim for a compensable disability rating for residuals of a left ankle sprain for the period prior to October 16, 2009 is denied.

Entitlement to service connection for loss of vision is denied.

Entitlement to service connection for a dental disability is denied.

Entitlement to service connection for a left ear disability is denied.


REMAND

VA is required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran has not been provided with VA examinations in order to address whether his claimed prostate disability and right wrist disability are related to his active military service.  The Veteran contends that, even absent an acute event during service, his prostate disability and right wrist disability are related to active service, and that VA and private medical records indicate continuity of symptomatology in the years following active service.  The Veteran reported wrist pain at discharge from service and he has been diagnosed since service with an enlarged prostate.  Likewise, the Board notes that the Veteran was diagnosed with corns and right shoulder impingement syndrome at his August 2007 VA examinations.  However, it is unclear whether the Veteran's claimed disabilities are causally or etiologically related to the Veteran's military service, or whether an "enlarged prostate", assuming the Veteran has one, is necessarily a "prostate disability" for VA purposes.   

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims of entitlement to service connection for a right shoulder disability, right wrist disability, prostate disability, and corns of the feet.  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran and his service representative have also contended that his service-connected right ankle disability, chondromalacia patella of the right knee, bilateral maxillary sinusitis, hypertension, residuals of a right inguinal hernia, and left vericocelectomy are worse than currently evaluated; he also requests higher disability evaluations for his spinal stenosis and left ankle disability since October 16, 2009.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   The Board acknowledges that the Veteran was afforded VA examinations in August 2007, in connection with his claims for service connection, and more recently in November 2009, and that copies of the examination reports are associated with his claims file.  Nevertheless, the Veteran and his representative indicate that his disabilities have continued to worsen since the previous evaluation; the Veteran and his representative, by means the February 2011 VA Form 646 and the February 2012 Informal Hearing Presentation, continue to assert that the Veteran's current symptoms are more severe than presently evaluated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  The Court has also determined that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's service-connected disabilities on appeal, more recent objective characterizations of these conditions and the associated symptomatology are required.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  As a result, additional VA examinations would be useful in evaluating the appeal.

Additionally, according to Virtual VA, additional VA medical records, dated April 2010 through June 2012, have been associated with his electronic claims folder.  However, there is no indication that he waived his right to have this additional evidence initially considered by the RO (AMC), and these records were not considered in the most recent, April 2010 supplemental statement of the case (SSOC).  Therefore, the RO (AMC) must first consider this additional evidence and issue another SSOC, as appropriate.  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

Additionally, since it is necessary to remand these claims, the more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from San Juan VA Medical Center for any treatment received since June 2012.

2.  The RO/AMC should schedule the Veteran for  appropriate VA examination(s) to determine whether any of the claimed conditions cited below are related to his service in the military and/or the nature and extent of several of several of the Veteran's service connected problems.  To assist in making this determination, have the designated examiners review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service records, and pertinent post-service medical records.  

The examiner(s) should provide the following opinions:

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his right wrist disability, if any, are related to his service in the military

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his right shoulder disability, if any, are related to his service in the military.  

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his prostate disability (if the Veteran has one) is related to his service in the military. 
 
* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his corns of the feet (if he has them) are related to his service in the military.



* what is the current severity and manifestations of his service-connected degenerative joint disease and Achilles enthesopathy, residual of a right ankle sprain?

* what is the current severity and manifestations of his service-connected residuals of a left ankle sprain, if any?

* what is the current severity and manifestations of his service-connected ondromalacia patella of the right knee, if any?

* what are the current severity and manifestations of his service-connected bilateral maxillary sinusitis, if any?

* what is the residuals, if any, of the Veteran's hypertension, at this time?

* what is the the current severity and manifestations of his service-connected residuals, status-post right inguinal hernia (if any)? 

* what is the current severity of the left varicocelectomy with associated fertility problems (if any)?

* what is the nature and extent of the Veteran's  
service-connected spinal stenosis, narrowing of the central foramina, L4-5 disc protrusion with thecal sac compression, if any?
 
The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the April 2010 supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.


The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


